DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 01/25/2022.
Claims 1, 8, and 14 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 01/25/2022 and 03/25/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
In Remarks filed on 01/25/2022, Applicant substantially argues:
The applied references Guo, Singh and Rimoni do not disclose the amended limitations of claims 1, 8, and 14 of assigning a first and second operation weight to operations of a first type and second type respectively wherein the operation weight determines the subset of the number of first and second type operations to be executed during an execution cycle of the memory device. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references do not disclose the limitations of respective dependent claims 2-7, 9-13, and 15-20 by virtue of dependency on claims 1, 8, and 14 for the reasons presented above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 25, 2022.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Regarding claim 1, it is recited “the subset of the second plurality of operations of the corresponding number of of I/O operations”. Duplicate inclusion of “of” should be addressed as a typographical issue resulting from the amendments.
Claim 14 recites the similar issue as claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2019/0043593) in view of Singh et al. (US 2017/0010916) and further in view of Rimoni (US 2016/0266928) and still further in view of Folco et al. (US 2019/0171460).

Regarding claim 1, Guo discloses a system comprising: a memory device ([0026] As discussed in conjunction with FIG. 1, the SSD 118 includes a SSD controller 120 and non-volatile memory 122. In an embodiment, the non-volatile memory 122 includes a plurality of non-volatile memory (NVM) dies 200 and the SSD is communicatively coupled over bus 144 to an I/0 adapter 116 using the NVMe (NVM Express) over PCIe (Peripheral Component Interconnect Express) protocol.); and a processing device, operatively coupled with the memory device, to: provide a plurality of functions … for accessing the memory device, … ([0027] The SSD controller 120 includes the power management controller 148 and a channel controller 146. The channel controller 146 includes a NVM channel controller 202 per NVM channel 204. Each NVM channel 204 includes a plurality of NVM dies 200.), … and execute the corresponding number of of I/O operations at the memory device … ([0030] The SSD controller 120 assigns a priority level to each command that the SSD controller 120 initiates. Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels. [0054] Returning to FIG. 3, when a NVM Channel controller 202 is ready to service a new task, a request is sent to a channel Weighted Round Robin (WRR) arbiter 302 to obtain the priority level of the next task to be processed. The NVM die queues 304 that have a task pending to be executed at the head of the NVM die queue 304, submit the respective head-of-queue task into one of the N priority levels (P.sub.0-P.sub.N-1) in the channel WRR arbiter logic 302 based on the priority assigned to the task. The values to be used as weight for each of the N priority levels in the channel WRR arbiter logic 302 may be configured by each NVM channel controller 202. [0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled. [0058] After a priority level wins arbitration, the NVM channel controller 202 uses a channel round-robin scheduler across the NVM die queues 304 with pending requests at that priority level to select the task in the respective NVM die queue 304. The round robin scheduler selects a NVM die queue 304 at the selected priority level for power credit request. Prior to dispatching a task (read, program (write), erase) in a queue to the NVM die queue 304, the NVM channel controller 202 sends a request that includes the priority level of the task to the power management controller 148 to obtain a power credit.). Herein is it disclosed by Guo a system with priority arbitration management for executing multiple requests at a memory device. The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels. Guo does not explicitly disclose functions each associated with a respective peripheral component interconnect express (PCIe) resource assigned to at least one virtual machine … wherein the plurality of functions receives input/output (I/O) operations from a host computing system associated with the at least one virtual machine;  assign to each function of the plurality of functions a corresponding function weight based on a corresponding quality of service level associated with each respective function, wherein the corresponding function weight indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device; assign a first operation weight to a first plurality of operations of a first type received by the respective function and a second operation weight to a second plurality of operations of a second type received by the respective function, wherein the first operation weight and the second operation weight determine a subset of the first plurality of operations and a subset of the second plurality of operations included in the corresponding number of I/O operations received at the respective function to be executed during the execution cycle of the memory device; and execute, for each function of the plurality of functions, the subset of the first plurality of operations and the subset of the second plurality of operations of the corresponding number of of I/O operations, based on the corresponding function weight, at the memory device during the execution cycle of the memory device. Regarding the functions associated with a PCIe resource assigned to at least one virtual machine and receiving I/O from at least one VM, determining a quality of service level of each function, assigning a function weight to each function corresponding to the quality of service level of each function and that the function weight corresponds to the function, Singh discloses in Paragraphs [0044], [0100], [0120], [0126], [0139-0140], [0155] and [0158] “[0044] Continuing with the example, the computing system 100 can prioritize processing based on port, physical function, virtual function, or a combination thereof. The computing system 100 can use the credit management mechanism 118 for common data center environments where multiple computing hosts share the data provider 116 while observing Service Level Agreement (SLA) response time commitments. [0100] The smart-storage device 302 can include the multi-function storage-device 304. The multi-function storage-device 304 is a device for storing and availing data for accommodating multiple computing hosts, multiple hosted virtual machines within a host, or a combination thereof. [0120] The virtual function identifier 324 can lack configuration resources included in the physical function. The physical function identifier 322, the virtual function identifier 324, or a combination thereof can correspond to the communication mechanism 310 including, for example PCIe. The physical function identifier 322, the virtual function identifier 324, or a combination thereof can further represent access or implementations for functions, processes, features, or a combination thereof available at the data provider 116. [0126] The individual instances of the requesting host 316 from amongst all instances of the requesting host 316 connected to and supported by the data provider 116 can have significantly differing performance requirements that must be fulfilled to guarantee satisfying important SLA metrics. The data provider 116 can be expected to provide Quality of Service (QoS) measurements or performance parameters to each instance of the requesting host 316 according to the corresponding SLA. [0139] Continuing with the example, the profile block 403 can include the list of functions, the configuration information, the performance parameters or settings, or a combination thereof based on an SLA or QoS. The profile block 403 can determine the host profile 318 based on grouping the functions, configuration information, parameters or settings, or a combination thereof according to each instance of the requesting host 316. [0140] As a more specific example, the profile block 403 can determine the connection identifier 320 based on the configuration information. Also as a more specific example, the profile block 403 can determine the physical function identifier 322, the virtual function identifier 324, or a combination thereof from the list of functions, the performance parameters or settings, or a combination thereof. [0155] Also as a more specific example, the combination of PCIe Physical Ports, Physical Functions, and Virtual functions can dramatically increase the number of physical hosts and virtual machines that connect to, and share the processing resources of, Multi-function PCIe storage devices. The multi-function PCIe device can meter an attaching host's or virtual machine's service level to manage interference between the hosts. [0158] For example, the credit checker block 404 can include a ratio, a priority, a weight, or a combination thereof corresponding to a type or a category corresponding to each of the requesting host 316. Also for example, the credit checker block 404 can include a ratio, a priority, a weight, or a combination thereof corresponding to a type or a specific available or known instance of the processing request 112. Also for example, the credit checker block 404 can include a ratio, a priority, a weight, or a combination thereof corresponding to the SLA for each of the requesting host 316.” Herein it is disclosed by Singh that the system may associate multiple physical and virtual functions with a system resource, which may be identified as a PCIe resource, in order to service multiple hosts and respective virtual machines. Furthermore, it is disclosed herein that the plurality of PCIe resources and functions may be managed via a credit system in order to balance performance according to quality of service metrics. In addition, it is identified that the credit system may apply a weight as corresponding to the service level agreement of the host or request. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine quality of service (QoS) level of a function and assigning function weights corresponding to the QoS level in order to manage and provide service to multiple hosts and functions by metering resource usage between them based on service level metrics (Singh [0155]). Regarding the function weight indicating a number of I/O operations received at a function to be executed during an execution cycle and subsequent execution during the execution cycle, Rimoni discloses in Paragraphs [0039] and [0053] “[0039] The one or more weights 158 may include one or more weight values. A weight value may correspond to a queue of the multiple task queues 166 and may indicate a number of tasks that may be selected (e.g., consecutively selected) from the queue. To illustrate, the one or more weights 158 may include a first weight value and a second weight value. The first weight value may correspond to the second queue (Q1) 172 and may indicate a first number of tasks that may be selected (e.g., consecutively selected) from the second queue (Q1) 172. The second weight value may correspond to the third queue (Q2) 174 and may indicate a second number of tasks that may be selected (e.g., consecutively selected) from the third queue (Q2) 174. The first weight value and the second weight value may be the same value or different values. [0053] A weight value of a read queue, such as the second queue (Q1) 172, may be based on a number of physical units that may be read during the single access read operation. For example, if the second queue (Q1) 172 is the first read queue (e.g., the short read queue), the weight value of the second queue (Q1) 172 may be equal to a value of eight. To illustrate, eight short read tasks may be selected, which corresponds to two short read tasks being performed on each of four dies during a single access read operation.” Herein it is disclosed by Rimoni that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be processed in an operation, which is found to be analogous to the execution cycle. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply weight values as disclosed by Rimoni in the selection process as performed by Guo to execute requests from a plurality of queues in order to improve execution performance and task assignment (Rimoni [0053-0060]). Regarding assigning the first operation weight and second operation weight of the plurality of first and second operations of a first and second type and determining the subset of operations by the operation weights, Folco discloses in Paragraph [0026] “In step 220, scheduling program 110 sums an instruction count for each group of instructions. In one embodiment, scheduling program 110 determines the number of instructions for each of the five groups mentioned above on each CPU 130. In some embodiments, scheduling program 110 applies a predetermined weight to each group, according to the number of cycles consumed by each type of instruction. Therefore, the more cycles consumed by an instruction results in a higher weighted number. For example, the predetermined weights for the groups may be as follows: Load/Store group may have a weight of 0.5; Floating Point, Integer, and Vector/Scalar groups may have a weight of 0.4; and Control group may have a weight of 0.3. Five cycles are consumed by each Load or Store instruction in the Load/Store group. Four cycles are consumed by each R-type instruction in the Floating Point, Integer, and Vector/Scalar groups. Three cycles are consumed by each Branch or Jump instruction in the Control group.” Herein it is disclosed by Folco the assignment of operation weights to instructions in order to assist in scheduling execution. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tasks in the queues as disclosed by Rimoni may have weights applied individually as disclosed by Folco because both Rimoni and Folco disclose applying the weights in the effort to achieve load balancing over execution cycles such that tasks are more efficiently processed. In this manner, in addition to the function weight determining how many tasks to select from the queue, the task weights may determine which tasks are selected as respective subsets of the function weight corresponding number of tasks. Guo, Singh, Rimoni and Folco are analogous art because they are from the same field of endeavor of memory response latency.
Regarding claim 3, Guo and Singh further disclose the system of claim 1, wherein the quality of service level associated with each function of the plurality of functions comprises at least one of a bandwidth dedicated to the respective function or a number of I/O operations received at the respective function (Guo [0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled. [0056] Each priority level (P0-P3) includes a grant counter and a target count. The target count is the weight assigned to the priority level. For example, priority levels P0-P3 may be assigned weights as follows P0: 512; P1: 256; P2: 128; P3: 1. The channel WRR arbiter logic 302 ensures that for every 512 tasks executed from P0 level, there are 256 tasks executed from P1 level, 128 from P2 level and 1 from P3 level, so that the ratio is maintained in terms of the number of tasks executed across the priority levels. Singh [0156] Continuing with the example, the credit checker block 404 can calculate the instance budget 410, the further budget 412, or a combination thereof for implementing credit-based management that identifies when a host or virtual machine is consuming too many device resources or is acting as a "noisy neighbor" to other attaching hosts. The credit checker block 404 can calculate the instance budget 410, the further budget 412, or a combination thereof for limiting the data resource 122, such as data transfer bandwidth, the processing resource 124, such as command count, or a combination thereof.). As part of managing the QoS latency, herein it is disclosed by Guo that both bandwidth and number of tasks may be considered when performing arbitration of execution. Additionally it is disclosed by Singh that when managing credit allocated to the virtual machines, data bandwidth may be considered.
Regarding claim 4, Guo further discloses the system of claim 1, wherein the I/O operations comprise at least one of read operations or write operations ([0030] The SSD controller 120 may initiate a command to read data stored in NVM dies 200, write data ("write data" may also be referred to as "program") to NVM dies 200 and erase data stored in NVM dies 200. The SSD controller 120 assigns a priority level to each command that the SSD controller 120 initiates. Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels.). As noted herein, commands may be read or write commands.
Regarding claim 5, Guo and Singh further disclose the system of claim 1, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function (Guo [0056] and Singh [0189] For example, the command processing block 406 can count the number of commands or instructions executed in tracking the processing resource 124 for processing the processing request 112 from a corresponding instance of the requesting host 316. Also for example, the command processing block 406 can measure the bandwidth or a transfer rate of data in tracking the data resource 122 for processing the processing request 112 from a corresponding instance of the requesting host 316.). As noted herein, each priority level may be assigned a number of tasks to be executed according to the arbitration logic in relation to other priority levels. When viewed in context of Singh, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the number of pending requests may be taken into consideration for managing resource utilization.
Regarding claim 6, Guo and Singh further disclose the system of claim 1, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device (Guo [0030] Arbitration schemes and policies that may be implemented in arbiter logic within the channel controller 146 and the power management controller 148 ensure that channel/power resource allocations for each command are based on the assigned priority levels. The NVM channel controller 202 in the channel controller 146 processes the command and issues a request 206 to the power management controller 148 for power credits 208 to be allocated for the command prior to issuing the command to the NVM die(s) 200 in the NVM channel 204.  [0065] Various components described herein can be a means for performing the operations or functions described. Each component described herein includes software, hardware, or a combination of these. And Singh [0155]). As noted herein, the channels may represent physical functions of receiving the host I/O operations. Additionally, it is contemplated that the functions may be embodied via software, otherwise representative of virtual functions. Furthermore, Singh discloses interfacing between hosts and resources via virtual and physical functions.
Regarding claim 7, Guo further discloses the system of claim 1, wherein to select the subset of the I/O operations, the processing device is further to use a weighted round robin selection scheme for selecting the I/O operations ([0055] The weighted round robin arbiter logic 302 allows tasks to share the bandwidth of the NVM die relative to the priority level assigned to the tasks. WRR queuing permits the allocation of different amounts of memory bandwidth to different priority levels by allowing higher priority queues to send more than one task to the NVM die 200 when the queue is enabled.). Herein it is noted that weight round robin arbiter logic may be utilized for executing tasks.
Regarding claim 8, Guo discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device ([0064] The software content of the embodiments described herein can be provided via an article of manufacture with the content stored thereon, or via a method of operating a communication interface to send data via the communication interface. A machine readable storage medium can cause a machine to perform the functions or operations described, and includes any mechanism that stores information in a form accessible by a machine (e.g., computing device, electronic system, etc.), such as recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.).), cause the processing device to: execute a selection scheme to select I/O operations from a plurality of functions … for accessing a memory device during an execution cycle; … ([0054] Returning to FIG. 3, when a NVM Channel controller 202 is ready to service a new task, a request is sent to a channel Weighted Round Robin (WRR) arbiter 302 to obtain the priority level of the next task to be processed. The NVM die queues 304 that have a task pending to be executed at the head of the NVM die queue 304, submit the respective head-of-queue task into one of the N priority levels (P.sub.0-P.sub.N-1) in the channel WRR arbiter logic 302 based on the priority assigned to the task. The values to be used as weight for each of the N priority levels in the channel WRR arbiter logic 302 may be configured by each NVM channel controller 202.); determine a number of I/O operations received at the function, wherein the number of I/O operations corresponds to the function weight of the function ([0055]); select the number of I/O operations received at the function from one or more operation queues associated with the function; … execute … the number of I/O operations during the execution cycle ([0058]). Herein is it disclosed by Guo a system with priority arbitration management for executing multiple requests at a memory device. The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels according to the number that should be executed respective of the corresponding priority level. Guo does not explicitly disclose functions each associated with a respective peripheral component interconnect express (PCIe) resource assigned to at least one virtual machine … select a function of the plurality of functions to execute based on a corresponding function weight assigned to the function, wherein the corresponding function weight assigned to the function indicates a corresponding number of I/O operations associated with the at least one virtual machine received at a respective function to be executed during an execution cycle of the memory device and assign a first operation weight to a first plurality of operations of a first type received by the respective function and a second operation weight to a second plurality of operations of a second type received by the respective function, wherein the first operation weight and the second operation weight determine a subset of the first plurality of operations and a subset of the second plurality of operations included in the corresponding number of I/O operations received at the respective function to be executed during the execution cycle of the memory device; and execute, for each function of the plurality of functions, the subset of the first plurality of operations and the subset of the second plurality of operations of ... Regarding the functions associated with a PCIe resource assigned to at least one virtual machine and receiving I/O from the at least one VM and that the function weight corresponds to the function, Singh discloses in Paragraphs [0044], [0100], [0120], [0126], [0139-0140], [0155] and [0158] that the system may associate multiple physical and virtual functions with a system resource, which may be identified as a PCIe resource, in order to service multiple hosts and respective virtual machines. Furthermore, it is disclosed herein that the plurality of PCIe resources and functions may be managed via a credit system in order to balance performance according to quality of service metrics. In addition, it is identified that the credit system may apply a weight as corresponding to the service level agreement of the host or request. Regarding the function weight indicating a number of I/O operations received at a function to be executed during an execution cycle and subsequent selection and execution during the execution cycle, Rimoni discloses in Paragraphs [0039] and [0053] that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be processed in an operation, which is found to be analogous to the execution cycle. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply weight values as disclosed by Rimoni in the selection process as performed by Guo to execute requests from a plurality of queues in order to improve execution performance and task assignment (Rimoni [0053-0060]). Regarding assigning the first operation weight and second operation weight of the plurality of first and second operations of a first and second type and determining the subset of operations by the operation weights, Folco discloses in Paragraph [0026] the assignment of operation weights to instructions in order to assist in scheduling execution. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 10, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein the I/O operations comprise at least one of read operations or write operations ([0030]). As noted herein, commands may be read or write commands.
Regarding claim 11, Guo and Singh further disclose the non-transitory computer-readable storage medium of claim 8, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function (Guo [0056] and Singh [0189]). Claim 11 is rejected on a similar basis as claim 5. As noted herein, each priority level may be assigned a number of tasks to be executed according to the arbitration logic in relation to other priority levels.
Regarding claim 12, Guo and Singh further disclose the non-transitory computer-readable storage medium of claim 8, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device (Guo [0030] and [0065] and Singh [0115]). Claim 12 is rejected on a similar basis as claim 6. As noted herein, the channels may represent physical functions of receiving the host I/O operations. Additionally, it is contemplated that the functions may be embodied via software, otherwise representative of virtual functions.
Regarding claim 13, Guo further discloses the non-transitory computer-readable storage medium of claim 8, wherein the selection scheme is a weighted round robin selection scheme for selecting the I/O operations ([0055]). Claim 13 is rejected on a similar basis as claim 7. Herein it is noted that weight round robin arbiter logic may be utilized for executing tasks.
Regarding claim 14, Guo discloses a method comprising: providing a plurality of functions for accessing a memory device, wherein the plurality of functions receives input/output (I/O) operations from a host computing system ([0027]); … and executing … the corresponding number of of I/O operations at the memory device … ([0030] and [0054-0055] and [0058]). The disclosed NVM channel controllers 202 are noted to be interpreted as analogous to the plurality of functions receiving I/O operation from a host. Furthermore, it is noted that the arbitration logic manages execution of tasks, otherwise noted to be commands, across the variety of priority levels. Guo does not explicitly disclose functions each associated with a respective peripheral component interconnect express (PCIe) resource assigned to at least one virtual machine … wherein the plurality of functions receives input/output (I/O) operations from a host computing system associated with the at least one virtual machine; assigning to each function of the plurality of functions a corresponding function weight based on a corresponding quality of service level associated with each respective function, wherein the corresponding function weight indicates a corresponding number of I/O operations received at a respective function to be executed during an execution cycle of the memory device; assigning a first operation weight to a first plurality of operations of a first type received by the respective function and a second operation weight to a second plurality of operations of a second type received by the respective function, wherein the first operation weight and the second operation weight determine a subset of the first plurality of operations and a subset of the second plurality of operations included in the corresponding number of I/O operations received at the respective function to be executed during the execution cycle of the memory device; and execute, for each function of the plurality of functions, the subset of the first plurality of operations and the subset of the second plurality of operations of the corresponding number of of I/O operations, based on the corresponding function weight, at the memory device during the execution cycle of the memory device. Regarding the functions associated with a PCIe resource assigned to at least one virtual machine and receiving I/O from the at least one VM, determining a quality of service level of each function, assigning a function weight to each function corresponding to the quality of service level of each function and that the function weight corresponds to the function, Singh discloses in Paragraphs [0044], [0100], [0120], [0126], [0139-0140], [0155] and [0158] that the system may associate multiple physical and virtual functions with a system resource, which may be identified as a PCIe resource, in order to service multiple hosts and respective virtual machines. Furthermore, it is disclosed herein that the plurality of PCIe resources and functions may be managed via a credit system in order to balance performance according to quality of service metrics. In addition, it is identified that the credit system may apply a weight as corresponding to the service level agreement of the host or request. Regarding the function weight indicating a number of I/O operations received at a function to be executed during an execution cycle and subsequent selection and execution during the execution cycle, Rimoni discloses in Paragraphs [0039] and [0053] that the weight values applied to each queue, which is otherwise interpreted as each function, may be set according to the amount of data that may be processed in an operation, which is found to be analogous to the execution cycle. Regarding assigning the first operation weight and second operation weight of the plurality of first and second operations of a first and second type and determining the subset of operations by the operation weights, Folco discloses in Paragraph [0026] the assignment of operation weights to instructions in order to assist in scheduling execution. Claim 14 is rejected on a similar basis as claim 1.
Regarding claim 16, Guo and Singh further disclose the method of claim 14, wherein the quality of service level associated with each function of the plurality of functions comprises at least one of a bandwidth dedicated to the respective function or a number of I/O operations received at the respective function (Guo [0055-0056] and Singh [0156]). Claim 16 is rejected on a similar basis as claim 3.
Regarding claim 17, Guo further discloses the method of claim 14, wherein the I/O operations comprise at least one of read operations or write operations ([0030]). Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 18, Guo and Singh further disclose the method of claim 14, wherein the corresponding function weight of each function of the plurality of functions corresponds to a number of I/O operations from the plurality of I/O operations received at the respective function (Guo [0056] and Singh [0189]). Claim 18 is rejected on a similar basis as claim 5.
Regarding claim 19, Guo and Singh further disclose the method of claim 14, wherein each function of the plurality of functions is at least one of a virtual function or a physical function for accessing the memory device (Guo [0030] and [0065] and Singh [0115]). Claim 19 is rejected on a similar basis as claim 6.
Regarding claim 20, Guo further discloses the method of claim 14, wherein selecting the subset of the I/O operations further comprises using a weighted round robin selection scheme for selecting the I/O operations ([0055]). Claim 20 is rejected on a similar basis as claim 7.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Singh and further in view of Rimoni and still further in view of Folco and Mace (US 2011/0072178).

Regarding claim 2, Guo, Singh, Rimoni, and Folco do not explicitly disclose the system of claim 1, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraph [0011] “The adaptive priority circuitry of the present invention hence operates using a form of feedback loop, since the priority level set for a new transaction is dependent on the throughput indication data observed for previously issued transactions, and the priority level set for the new transaction will in turn affect the throughput later observed by the adaptive priority circuitry, which in turn will then affect the priority level set for a subsequent new transaction.” Furthermore it is disclosed in Paragraph [0014] “In particular, if the observed latency for the previously issued transactions is on average higher than the specified target latency, the adaptive priority circuitry can increase the priority level set for a new transaction. This will tend to bring the latency observed by that source down, which over time will lead to a lowering of the average latency observed in the latency indication data received by the adaptive priority circuitry.” Herein it is disclosed by Mace the adjustment of priority based on the average latency of operations. Guo and Rimoni discuss addressing latency bottlenecks but not in view of an average latency that is observed. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo, Singh, Rimoni, and Folco with the teachings of Mace to adjust the priorities of operations issued from a source based on the observed average latency in order to manage throughput of operations (Mace [0012-0013]). Guo, Singh, Rimoni, Folco and Mace are analogous art because they are from the same field of endeavor of managing priority of data I/O operations.
Regarding claim 9, Guo, Singh, Rimoni, and Folco do not explicitly disclose the non-transitory computer-readable storage medium of claim 8, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraphs [0011] and [0014] the adjustment of priority based on the average latency of operations. Guo and Rimoni discuss addressing latency bottlenecks. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo and Rimoni with the teachings of Mace to adjust the priorities of operations issued from a source based on the observed average latency in order to manage throughput of operations (Mace [0012-0013]).
Regarding claim 15, Guo, Singh, Rimoni, and Folco do not explicitly disclose the method of claim 14, wherein for each function of the plurality of functions, the corresponding function weight of the respective function is a value relative to the average latency of the memory device. Regarding this limitation, Mace discloses in Paragraphs [0011] and [0014] the adjustment of priority based on the average latency of operations. Claim 15 is rejected on a similar basis as claim 2.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suh et al. (US 2011/0225583) – Paragraphs [0068-0081] wherein task weight is disclosed.
Wang (US 2015/0178135) – Paragraph [0118] wherein job weight is disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135